Citation Nr: 9905307	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  94-17 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
bronchiectasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to 
September 1962.  This case is before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.


REMAND

This case was remanded on two prior occasions, most recently 
in July 1997.  In pertinent part, the Board requested in the 
last remand that the veteran be afforded a VA examination by 
a pulmonary specialist, specifically stating that the claims 
folder should be made available to the examiner.  However, on 
the Compensation and Pension Examination Request Worksheet 
someone wrote that a review of the folder and was not 
required.  Since the claims folder apparently was not given 
to the examiner, various matters raised by the Board were not 
addressed.  (Nor were they adequately addressed in the March 
1997 "updated" examination report that has been added to 
the file.)  For example, the Board specifically asked that 
the examiner identify all respiratory disorders present and, 
after reviewing the in-service and post-service medical 
records, express an opinion as to whether any additional 
disorder was related to bronchiectasis.  Lacking the claims 
folder, the June 1998 examiner obviously could not do that.  
Moreover, although the June 1998 examiner referred to 
pulmonary function tests showing a "mild obstructive 
defect" the test results with numerical values do not appear 
to be in the claims folder.  The results are essential in 
order to rate bronchiectasis based on the note to 38 C.F.R. 
§ 4.97 Diagnostic Code 6601 (1998). 

The United States Court of Veterans Appeals (Court) has 
recently underscored the role of agencies of original 
jurisdiction in carrying out the instructions in Board 
remands. As noted by the Court, the duties of the agencies of 
original jurisdiction in this regard are mandatory, and, 
furthermore, the Board of Veterans' Appeals is obligated to 
insure compliance with the instructions in remands.  Stegall 
v. West, 
11 Vet. App. 268 (1998).  

Accordingly, to obtain compliance with the Board's July 2, 
1997 remand, this case is again remanded for the following:

1.  The RO should obtain any relevant VA 
medical records subsequent to those 
already on file and associate them with 
the claims folder.  Specifically to be 
included are the results of pulmonary 
function testing performed in conjunction 
with the June 4, 1998 VA examination.  
The veteran is at liberty to submit or 
identify any additional evidence in 
support of his claim.  The RO should 
obtain any evidence identified. 

2.  The RO should then afford the veteran 
an examination by a specialist in 
pulmonary diseases.  The examiner is to 
address each and every item included at 
page 4, paragraph number 4, of the July 
2, 1997 remand.  In regard to whether the 
veteran takes antibiotics, the examiner 
should state whether any named drug is an 
antibiotic rather than just giving the 
names of drugs used.  While the Board's 
requirements may seem cumbersome, they 
are necessary to properly rate the 
disability.  The results of any 
diagnostic studies must be accompanied by 
an interpretation.  The examiner must 
express an opinion as to whether any 
respiratory disorder such as emphysema, 
chronic obstructive pulmonary disease, 
bronchitis, etc., is at least as likely 
as not caused or aggravated by 
bronchiectasis.  Please refer to the July 
2, 1997 remand for the specific 
requirements.  

3.  Thereafter, the RO should ensure that 
the examination report fully addresses 
the June 1997 remand requirements and 
that all associated test results 
accompany the report.  If the report is 
not adequate, the RO must return it to 
the examiner for revision.  

4.  Thereafter, the claim should be 
readjudicated, considering the rating 
criteria in effect prior to and since 
October 1996.  If the claim remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, with 
opportunity to respond.  The case should 
then be returned to the Board.  The 
veteran need take no action until 
notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 4 -


